Citation Nr: 1229455	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-28 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision issued by the RO.  In March 2009, the Veteran and his spouse testified before a decision review officer (DRO) at the RO.  A transcript of that hearing has been associated with the claims file.  The Board remanded the case in October 2009 for further development of the record.

In April 2011, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Board also remanded the claim for service connection for an acquired psychiatric disorder, other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

The Veteran appealed the Board's April 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for service connection for PTSD and remanded the matter for further development.  In the JMR, it was noted that the issue of service connection for an acquired psychiatric disorder, other than PTSD was not before the Court.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in March 2012, the Veteran granted a power-of-attorney in favor of Robert V. Chisholm with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the parties' JMR, and review of the claims file, the Board finds that further RO action in this appeal is warranted.

Although there was an established diagnosis of PTSD, the claim for service connection for PTSD was denied because there was no credible evidence that the claimed in-service stressor occurred.  In the JMR, the parties, citing Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) noted that, during the DRO hearing, the issue of entitlement to service connection for PTSD was not fully explained to the Veteran, nor was the submission of evidence which the Veteran may have overlooked and which would be of advantage to his position suggested.  See 38 C.F.R. § 3.103 (c)(2).  In this regard, the parties noted that the DRO correctly stated that the issue on appeal was entitlement to service connection for PTSD; however, the DRO did not explain to the Veteran that he needed to submit evidence substantiating his alleged in-service stressor nor did the DRO fully explain the outstanding issues pertaining to the Veteran's claim for PTSD or suggest the submission of evidence that would be pertinent to his claim for PTSD.  

Thus, the RO should, through a letter that provides written notice consistent with 38 C.F.R. § 3.103(c) (2), give the Veteran another opportunity to present information and/or evidence pertinent to this claim on appeal.  The RO's letter should inform the Veteran of the information and evidence necessary to support his claim for service connection for PTSD.  

The Veteran should be advised that service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  In this regard, the Veteran should specifically be advised to identify or submit any evidence that substantiates or confirms the occurrence of his alleged in-service stressor.  The RO should also ensure that its notice to the Veteran meets the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), particularly as regards VA's assignment of disability ratings and effective dates (in the event service connection for either claimed disability is granted), as appropriate.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Finally, the Board notes that review of the evidence of record indicates that the Veteran is in receipt of Social Security benefits.  Records pertaining to the award of such benefits by the Social Security Administration (SSA) have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  As the Court held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. Thus, the RO must request complete copies of the SSA records utilized in awarding the Veteran disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim for service connection for PTSD.  This letter should reflect all appropriate regulatory and legal guidance.  38 C.F.R. § 3.103 (c) (2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The RO must fully explain to the Veteran that service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  The RO must also suggest the submission of evidence which the Veteran may have overlooked which would be of advantage to his position (i.e., the Veteran must specifically be advised to identify or submit any evidence that substantiates or confirms the occurrence of his alleged in-service stressor).

The RO should ensure that its notice to the Veteran meets the requirements of Dingess/Hartman. 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  The RO should also request all records of treatment of the Veteran corresponding to his SSA disability benefits application.  All records received by the RO must be added to the claims file.  If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


